DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered. 
Response to Amendment
3.	The outstanding rejections of Claims 1 and 15 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claim 1 filed October 19, 2020.	
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al. (“A Study of LoRa: Long Range & Low Power Networks for the Internet of Things”, 9 September 2016) in view of Teboulle et al. (U.S. Patent Application Publication # 2018/0343083 A1), and Lu et al. (U.S. Patent Application Publication # 2016/0073289 A1).
Regarding claim 1, Augustin et al. teach an Internet of Things (IoT) network device (read as LoRa network server (Fig.1)) comprising: 
a packet receiver configured to receive uplink packets of a terminal through a plurality of Base Stations (BSs) (read as “Gateways forward raw LoRaWAN frames from devices to a network server” (Fig.1, Section 2.2; page 4) Also, “a LoRaWAN network: end-devices, gateways (i.e., base stations) and the network server.”(Fig.1, Section 4.1; page 9) Also, “the same data packet can be received (and forwarded) by more than one gateway.” (Fig.1; Section 4.1, page 9)); and
a controller configured to, when the specific BS is identified, exclude the specific BS from the plurality of BSs for transmitting a downlink packet for the terminal. (read as “a network server, which is responsible for detecting duplicate ”(Section 4.1, page 10)); and 
However, Augustin et al. fail to explicitly teach an identification unit configured to identify a specific BS having an error in packet reception from the plurality of BSs;
wherein the identification unit identifies, when a specific message including information related to generation of overload is received from a BS, the BS as the specific BS.
Teboulle et al. teach an identification unit configured to identify a specific BS having an error in packet transmission/reception from the two or more BSs. (read as “the centralized server that will take responsibility for determining which gateway has to relay the message.”(Paragraph [0004]) For example, the centralized server may determine a “risk of the communications from two close gateways mutually disturbing one another …” (Paragraph [0019]) Further, the centralized server is equipped with a “determination means, implemented when at least one second gateway is situated at a distance from the first gateway that is shorter than a predefined distance, for determining communication parameters that allow to ensure reliable transmission from the first gateway to the terminal and to minimize disturbance, by said transmission, of communications from each second gateway situated at a distance ”(Paragraph [0035]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for identifying the risk of communication between at least two gateways as taught by Teboulle et al. with the network server as taught by Augustin et al. for the purpose of enhancing packet distribution and traffic management procedures in a LoRaWAN.
However, Augustin et al. and Teboulle et al. fail to explicitly teach wherein the identification unit identifies, when a specific message including information related to generation of overload is received from a BS, the BS as the specific BS.
Lu et al. teach a method wherein the identification unit identifies, when a specific message including information related to generation of overload is received from a BS, the BS as the specific BS. (read as “receiving, by a mobility management entity, first overload indication information sent by a gateway device, where the first overload indication information is used to indicate an overload control policy;”(Fig.8; Paragraph [0018]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the processing module for processing a control response message with overload indication information as taught by Lu et al. and the function for identifying the risk of communication between at least two .
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al. (“A Study of LoRa: Long Range & Low Power Networks for the Internet of Things”, 9 September 2016) in view of Lu et al. (U.S. Patent Application Publication # 2016/0073289 A1).
Regarding claim 9, Augustin et al. teach an Internet of Things (IoT) network device  (read as network server (Fig.1)) comprising: 
a packet receiver configured to receive uplink packets of a terminal through a plurality of Base Stations (BSs) (read as “Gateways forward raw LoRaWAN frames from devices to a network server” (Fig.1, Section 2.2; page 4) Also, “a LoRaWAN network: end-devices, gateways (i.e., base stations) and the network server.”(Fig.1, Section 4.1; page 9) Also, “the same data packet can be received (and forwarded) by more than one gateway.” (Fig.1, Section 4.1; page 9)); and
a controller configured to, when the specific BS is identified, exclude the specific BS from the plurality of BSs for selection of a BS for transmitting a downlink packet of the terminal. (read as “a network server, which is responsible for detecting duplicate packets, choosing the appropriate gateway for sending a ”(Section 4.1, page 10))
However, Augustin et al. fail to explicitly teach an identification unit configured to identify whether there is a specific BS being overloaded from the plurality of BSs;
wherein the identification unit identifies, when a specific message including information related to generation of overload is received from a BS, the BS as the specific BS.
Lu et al. teach an identification unit configured to identify whether there is a specific BS being overloaded from the plurality of BSs (read as a processing module processing a first control response message with first overload indication information (Fig.25 @ 2520; Paragraph [0007]); For example, “sending, by the gateway device, a first control response message to the mobility management entity, where the first control response message carries the first overload indication information.”(Paragraph [0007]));
wherein the identification unit identifies, when a specific message including information related to generation of overload is received from a BS, the BS as the specific BS. (read as “receiving, by a mobility management entity, first overload indication information sent by a gateway device, where the first overload indication information is used to indicate an overload control policy;”(Fig.8; Paragraph [0018]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the processing module for processing a control response message with overload indication information as taught by 
Regarding claim 12, and as applied to claim 9 above, Augustin et al., as modified by Lu et al., teach an IoT network device (Fig.1) wherein the controller uses an uplink packet received through the specific BS among uplink packets received through the plurality of BSs when processing the uplink packets of the terminal. (read as “Gateways forward raw LoRaWAN frames from devices to a network server” (Fig.1, Section 2.2; page 4))
Regarding claim 13, Augustin et al. teach a method of operating an Internet of Things (IoT) network device, the method comprising: 
receiving uplink packets of a terminal through a plurality of Base Stations (BSs) (read as “Gateways forward raw LoRaWAN frames from devices to a network server” (Fig.1, Section 2.2; page 4) Also, “a LoRaWAN network: end-devices, gateways (i.e., base stations) and the network server.”(Fig.1, Section 4.1; page 9) Also, “the same data packet can be received (and forwarded) by more than one gateway.” (Fig.1, Section 4.1; page 9)); and 
selecting, when the specific BS is identified, a BS for transmitting a downlink packet of the terminal by excluding the specific BS from the two or more BSs (read as “a network server, which is responsible for detecting duplicate packets, choosing the appropriate gateway for sending a reply (if ”(Section 4.1, page 10)),  
However, Augustin et al. fail to explicitly teach the step of identifying whether there is a specific BS being overloaded from the plurality of BSs;
wherein the identification unit identifies, when a specific message including information related to generation of overload is received from a BS, the BS as the specific BS.
Lu et al. teach a processing module that is capable of identifying whether there is a specific BS being overloaded from the plurality of BSs (read as a processing module processing a first control response message with first overload indication information (Fig.25 @ 2520; Paragraph [0007]); For example, “sending, by the gateway device, a first control response message to the mobility management entity, where the first control response message carries the first overload indication information.”(Paragraph [0007]));
wherein the identification unit identifies, when a specific message including information related to generation of overload is received from a BS, the BS as the specific BS. (read as “receiving, by a mobility management entity, first overload indication information sent by a gateway device, where the first overload indication information is used to indicate an overload control policy;”(Fig.8; Paragraph [0018]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the processing module for processing a control response message with overload indication information as taught by .
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al. (“A Study of LoRa: Long Range & Low Power Networks for the Internet of Things”, 9 September 2016), in view of Lu et al. (U.S. Patent Application Publication # 2016/0073289 A1), and Teboulle et al. (U.S. Patent Application Publication # 2018/0343083 A1).
Regarding claims 10 and 14, and as applied to claims 9 and 13 above, Augustin et al. teach an IoT network device wherein the controller selects the BS from remaining BSs except for the specific BS from the plurality of BSs for transmitting the downlink packet of the terminal (read as “a network server, which is responsible for detecting duplicate packets, choosing the appropriate gateway for sending a reply (if any), consequently for sending back packets to the end-devices.”(Section 4.1, page 10)),
Lu et al. teach a first control response message with first overload indication information. (Paragraph [0007])
However, Augustin et al. and Lu et al. fail to explicitly teach the BS having the best channel state (Signal to Noise Ratio (SNR)) with the terminal.
Teboulle et al. teach the BS having the best channel state (Signal to Noise Ratio (SNR)) with the terminal. (read as acquiring communication parameter. (Fig.3A @ 30; Paragraph [0022]); For example, “the communication parameters furthermore comprise a modulation and/or a transmit level, and the modulation and/or the transmit level are determined using information ”(Paragraph [0022])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for acquiring communication parameters as taught by Teboulle et al. and the processing module for processing a control response message with overload indication information as taught by Lu et al. with the network server as taught by Augustin et al. for the purpose of enhancing packet distribution and traffic management procedures in a LoRaWAN.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al. (“A Study of LoRa: Long Range & Low Power Networks for the Internet of Things”, 9 September 2016), in view of Teboulle et al. (U.S. Patent Application Publication # 2018/0343083 A1), Lu et al. (U.S. Patent Application Publication # 2016/0073289 A1), and Shoki et al. (U.S. Patent Application Publication # 2007/0070927 A1).
Regarding claim 15, and as applied to claim 1 above, “a network server, which is responsible for detecting duplicate packets, choosing the appropriate gateway for sending a reply (if any), consequently for sending back packets to the end-devices.”(Section 4.1, page 10)
Teboulle et al. teach a “determination means, implemented when at least one second gateway is situated at a distance from the first ”(Paragraph [0035])
Lu et al. teach a first control response message with first overload indication information. (Paragraph [0007])
However, Augustin et al., Teboulle et al., and Lu et al. teach fail to explicitly teach wherein the error comprises signal disturbance.
Shoki et al. teach a method wherein the error comprises signal disturbance. (read as “Computing the signal power to interference plus noise power ratio (SINR) of each STA based on the channel response, ….”(Paragraph [0077]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for computing a SINR based on a channel response as taught by Shoki et al., the processing module for processing a control response message with overload indication information as taught by Lu et al., and the function for identifying the risk of communication between at least two gateways as taught by Teboulle et al. with the network server as taught by Augustin et al. for the purpose of enhancing packet distribution and traffic management procedures in a LoRaWAN.

Response to Arguments
Lu et al. (U.S. Patent Application Publication # 2016/0073289 A1) does address the new amended limitation set forth within independent claim 9 and 13. 
	Lu et al. teach a first control response message with first overload indication information. (Paragraph [0007]) For example, Lu et al. teach that “the first overload indication information includes an indication or overload status information associated with the overload control policy.”(Paragraph [0014]) For example, Lu et al teach “receiving, by a mobility management entity, first overload indication information sent by a gateway device, where the first overload indication information is used to indicate an overload control policy;”(Fig.8; Paragraph [0018]) Further, Lu et al. teach that “the overload control policy includes: limiting a quantity of initial access users, delaying signaling in a mobility management process, delaying signaling in a service request process, or delaying signaling in a session management process.”(Paragraph [0047])
Therefore, new rejections have been formulated to address the limitations as set forth in independent claims 9 and 13 rendering the applicant’s amendments filed on October 19, 2020 moot.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Xu et al. (U.S. Patent Application Publication # 2017/0295519 A1) teach “sending, by the one or more eNBs selected, congestion or overload indication information to a GCS AS when a triggering condition is met;…”(Paragraph [0019])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 14, 2021